Title: To James Madison from Sylvanus Bourne, 13 October 1807
From: Bourne, Sylvanus
To: Madison, James



Sir
Amsterdam Octr. 13 1807.

Expecting for a long time to go on to the Hague myself I delayed making the communication to the Secy. of State on the affair of Mr. Morales till a few days past & have now the honor to inclose you his reply by which you will find that your opinion of his being an Impostor confirmed, & the consequent approbation on the part of this Govt. of the measures which have been taken by ours in his regard.  With sentiments of the highest respect. I am Sir yr Ob Servt

S Bourne

